DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed July 27, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The previous new matter discussed in the May 6, 2022 Office Action has not been fully resolved by the amendments to claim 4. While appropriate amounts of glucosamine hydrochloride and NaOH are now required as disclosed in the specification as originally filed, the use of a methanol solution of the formula of compound (II) and the reaction occurs for 3 hours in an ice water bath is still not required so the breadth of these steps as claimed is not fully supported by the disclosure as originally filed.
Additional new matter is now present as while dispensation of 1 mL of the CNDG containing solution into a clean penicillin vial was disclosed, amended claim 4 now recites dispensation of an “appropriate volume” into any receptacle, and these changes are not supported by the disclosure as originally filed. Adjustment of the pH after “full dissolution” of the CNDG, SnCl2·2H2O and sodium citrate is now required, whereas the specification as originally filed just states that the ingredients were “dissolved” (¶ [0014] of the PGPub of the instant application), which encompasses but is not limited to “full dissolution”. 
Additional new matter is also present as ¶ [0015] of the PGPub of the instant application discloses freshly washed Na99mTcO4 being added to the lyophilized kit which is shaken and then heated but the instant claim requires both fresh washing AND solubilization prior to the heating step. While the specification states that the heating was carried out in a boiling water bath for 20 minutes after the solid was dissolved (emphasis added), even if this did refer to the Na99mTcO4, the material was also shaken after the addition step and prior to the heating step.
Therefore, the amendments to claim 4 have not resolved the previous new matter rejection and have introduced additional new matter as detailed above. 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to the claim has resolved several of the indefiniteness issues identified in the previous action but the metes and bounds of the claim still cannot be determined and the claim remains indefinite.
Amended claim 4 now requires “appropriate” amounts of glucosamine hydrochloride and NaOH, that are reacted with each other to form “the reaction” to which a compound of formula (II) is then added. The appropriate amount of NaOH to be added depends on the amount of glucosamine hydrochloride present. However, the appropriate amount of glucosamine hydochloride depends on the amount of compound of formula (II) present, which is not even mentioned until after the appropriate amounts of glucosamine hydrochloride and NaOH have been reacted as given the grammar and logic of the claim, the steps involving glucosamine hydrochloride and NaOH must take place before addition of a solution of formula (II) and the reaction. How one can determine the appropriate amount of glucosamine hydrochloride to be used in steps that must be completed before the subsequent reaction is even mentioned? And appropriate amounts for what purpose as no particular purpose other than synthesizing the compound is recited in the claim?
The method requires preparation of the compound of claim 1, but that does not indicate what appropriate amounts of glucosamine hydrochloride would be. Previously, claim 4 required 1 mL of the CNDG, SnCl2·2H2O and sodium citrate in a penicillin vial, which would at least partial define what appropriate amounts of glucosamine hydrochloride and NaOH would be. However, that volume limitation has been removed and now the container can be any receptacle of any volume. Are these amounts appropriate to synthesize sufficient compound of claim 1 to give to a single patient in a single dose? A total amount suitable for administration to the expected number of patients over a day or two at the final facility? The preparation of bulk amounts of the ingredients at a factory that can subsequently packaged into single dose quantities? The amounts of the various reagents that would be appropriate in these varying scenarios are not the same. Neither the claim nor the specification provides enough information to determine what “appropriate amounts” would be and thus the metes and bounds of the claim cannot be determined. 
The phrase “freshly washed” remains in the claim and the remarks do not address the meaning of this term to sufficiently define what is meant by “freshly washed” and therefore this issue also renders the claim indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 was rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 102146098; CAPlus abstract and machine translation accompanied July 16, 2021 Office Action) in view of Mizuno et al (J Med Chem, 2016). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 6, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that the person of ordinary skill in the art may have a hope that changing one variable would not compromise the performance of the resulting compound, the same person cannot reasonably hope that changing 4 variables simultaneously would not significantly alter the outcome shown in the two prior art references. Mizuno describes spatial considerations as being important and that careful consideration should be taken when this design is expanded or other applied to other systems, experimental models or systems. Therefore, Mizuno specifically teaches that major changes such as changing the chelator, targeting vector/molecule, the linker length and ratio of targeting vector/molecule to metallic radionuclide cannot be viewed as obvious. The compound of instant claim 1 is 99mTc-labeled isonitrile containing glucose derivative and the compound in Zhang is not such a compound. Mizuno’s compound contains a 99mTc(CO)3-labeled RGD derivative containing isonitrile with different ligands used for labeling the 99mTc. The compound of claim 1 is significantly different from the compounds described in Zhang et al. and Mizuno et al. 
These arguments are unpersuasive. Only a reasonable expectation, and not an absolute expectation of success, is required for a prima facie case of obviousness. It is not clear what each of the 4 variables mentioned by Applicant are, but it is not clear that changes in the coordination number would occur as discussed in greater detail below. As discussed previously, the ligands used in Zhang et al. only differ from those of the instant claimed compounds in that a -COOH group rather than a -CN group is present for metal ion coordination and the alkyl linker is 2 is Zhang and greater than 2 for the claimed compounds. In light of the knowledge of the person of ordinary skill in the art and the teachings of Mizuno et al. that -CN groups are capable of strongly coordinating with Tc in complexes that can be used for in vivo imaging, the person of ordinary skill in the art would reasonably expect that the -COOH group of Zhang et al. could be replaced with a -CN to form a complex with strong coordination and the various alkyl linkers are homologs of each other. The evidence of record does not establish that the behavior of a ligand with n > 2 as claimed is unexpected different compared to one with n = 2 as in Zhang et al. 
Applicants also state that the claimed invention is a rare research result requiring ingenious coordination and binding of 99mTc and a suitable glucose derivative ligand. The experimental results show that a compound with n = 7 has significant advantages compared to the commonly used 18F-fluorodeoxyglucose (18F-FDG) with the claimed compound showing significantly better tumor uptake and tumor/non-tumor target ratio and significantly better tumor imaging. The Office should take note of the non-linear response to linker length for tumor uptake of compounds with n = 5, 6 and 7. The data in the article has been rejected by Office, which stated that there is closer prior art than 18F-FDG without naming the compound that the Examiner would consider closer prior art. Since 18F-FDG is the most used tracer for oncologic imaging according to the concurrently submitted paper from 2021 to Shen et al., 18F-FDG as a lead compound comparison is appropriate. The Office Action mistakenly cites figure 4D as comparing linkers lengths of 5 and 7 but this figure is not a comparison between 99mTc-CN7DG and 99mTc-CN5DG but with 99mTC-EC-DG, a second and distinct comparison molecule that does result in relatively large differences in behavior. An additional difference with the cited prior art is the ratio of targeting molecule and radionuclide with Zhang describing a 1:1 ratio and Mizuno a 1:3 ratio and does not teach a ratio of 1:6 as in the claimed hexacoordinated complex. Mizuno also states that in vitro stability of the mixed ligand complex ligand needs to be conducted, which is an overt statement of the complexity of the chemical arts and changing the ligand ratio requires analysis of the resulting complex to determine if it was stable and functional. Mizuno also does not discuss ratios other than 1:1 and 1:3 and the claimed ratio of 1:6 is simply not discussed. Without a teaching or suggestion of all the claimed elements, the claims cannot be rejected as obvious.
These arguments are unpersuasive. The comparisons required when alleging unexpected results are not to the most commonly used material in the field but the closest prior art. Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by examiner (see MPEP 716.02(e)(I)). 18F-FDG comprises glucose with a covalent bond to the 18F radionuclide whereas the claimed compound has a glucosamine residue and significant additional structure that results in coordinate bond formation with the 99mTc radionuclide in the center of the structure. Compounds such as those in Zhang et al. would appear to be much closer than 18F-FDG as they comprise the same metal ion, same type of bonding between the ligand and the metal ion, glucosamine as the sugar and similar but not identical structure for the portion of the molecule between the glucosamine and functional group that forms the coordinate bond with the 99mTc atom. The Examiner apologizes for the typographical error as Figure 4C and not 4D should have been cited, as Figure 4C is described as “[t]he uptake of 99mTc-CN7DG and 99mTc-CN5DG in S180 tumors or A549 tumors at 2 h postinjection”. No additional evidence has been made of record since the previous Office Action to provide additional evidence that is reasonably commensurate in scope as to the unexpected behavior of the claimed compounds with n > 2. Applicants do not provide any citation or reasoning supporting that only one ligand is present in the complexes prepared in Zhang et al. which appears to be basis of the arguments as to the ratio of materials as present. For metal coordination complexes, the coordination number is also important, reflecting how many coordinate bonds are present with it being possible for 1 ligand to form multiple covalent bonds with the central metal ion. Mizuno discusses the different ratio but in either scenario, there are 6 ligands to the Tc atom (see figure 2). It appears that at least part of this line of argument could arise from the nomenclature in Zhang et al. that does not use a subscript, such as in the reaction scheme of “99mTc04- + SnCl2 • 2H2O + CPADG [Wingdings font/0xE0] 99mTc-CPADG” in the next to last line of text on p 2 of the original Chinese language Zhang et al. document. As shown in the scheme 2 of Wang et al. (Bioorg Med Chem letter, 2014) that does not establish that the ligand to Tc ratio was 1:1 as two CAPADG molecules coordinate to the central Tc atom but throughout the compound is referred to as “99mTc-CPADG”. Arguments without factual support are mere allegations and are not found persuasive. Applicants are invited to provide additional explanation and/or evidence in support of the assertion of the ligand to Tc ratio in the compound that was prepared is just 1:1 and not 1:6 as in the instant claim. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Figure 2 of Mizuno shows that each M has 6 ligands coordinated to each metal ion, although a single ligand molecule can coordinate through multiple atoms and this factor is not addressed. The evidence of record does not establish that the person of ordinary skill in the art would not have had a reasonable expectation of success given that isonitriles groups are capable of coordinating to Tc atoms as explicitly shown by Mizuno. Only a reasonable expectation of success, not an absolute expectation of success, is required for a prima facie case of obviousness. Mizuno teaches factors that can affect the exact properties such as binding affinity but the ability to exactly predict the stability or localization of a particular complex or that additional studies might be not required prior to use in a subject does not patentably distinguish the instant claim over the applied prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nissa M Westerberg/Primary Examiner, Art Unit 1618